IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JEREMY ANTWON FRENCH,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5940

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 1, 2017.

An appeal from the Circuit Court for Escambia County.
Michael Jones, Judge.

Jeremy Antwon French, pro se; Andy Thomas, Public Defender, and Steven L.
Seliger, Assistant Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROBERTS, and BILBREY, JJ., CONCUR.